Title: From Alexander Wolcott to Thomas Jefferson, 23 June 1808
From: Wolcott, Alexander
To: Jefferson, Thomas



Sir
Middletown (Ct.) 23 June 1808

Mr. Jesse Atwater of New Haven, in this State, is desirous of making a voyage across the Atlantic, as well for the reestablishment of his health which is at present infirm, as for the gratification of his curiosity.
Mr. Atwater is a well informed sensible and trusty man, and if Government should need a confidential Messenger to carry dispatches, either to England, or France or to both countries he would be extremely gratified to be employed, and I have no doubt, would execute the trust with fidelity and intelligence.
Pardon me, Sir, this liberty I have taken, and permit me to assure you of my perfect respect  esteem.

Alex. Wolcott

